UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1935


HARRIS JASON GOLD, Liquidating Trustee,

                Plaintiff – Appellant,

           v.

GATEWAY BANK, FSB,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Anthony J. Trenga,
District Judge. (1:12-cv-00264-AJT-IDD; 08-13293-RGM; 10-01510-
RGM)


Argued:   May 15, 2013                    Decided:   June 3, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Wilkinson and Judge Motz joined.


ARGUED:   Kenneth Oestreicher, WHITEFORD, TAYLOR & PRESTON, LLP,
Baltimore, Maryland, for Appellant. James Robert Schroll, BEAN,
KINNEY & KORMAN, PC, Arlington, Virginia, for Appellee.       ON
BRIEF:   Kevin G. Hroblak, WHITEFORD, TAYLOR & PRESTON, LLP,
Baltimore,   Maryland;   Christopher   A.  Jones,  Bradford   F.
Englander, WHITEFORD, TAYLOR & PRESTON, LLP, Falls Church,
Virginia, for Appellant. Heidi Meinzer, BEAN, KINNEY & KORMAN,
P.C., Arlington, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
SHEDD, Circuit Judge:

      H. Jason Gold is the liquidating trustee of the bankruptcy

estate of Vijay K. Taneja and Financial Mortgage, Inc. (“FMI”). 1

Gold filed this action in bankruptcy court against Gateway Bank,

FSB, seeking to avoid monetary transfers FMI made to Gateway,

claiming they were fraudulent conveyances. Following trial, the

bankruptcy court dismissed Gold’s action, and the district court

affirmed    that    decision.      Gold    now       appeals,    arguing    that    the

bankruptcy    court    erred      in   determining        that    Gateway    met    its

burden to establish the good-faith affirmative defense under 11

U.S.C. § 548(c) regarding three transfers FMI made to Gateway on

December     11,    2007   (the    “Xu     transfers”).         Specifically,      Gold

contends that the bankruptcy court erred by finding that Gateway

did   not    have    actual     knowledge       or     inquiry    notice    of    FMI’s

fraudulent     purpose     in     making       those    transfers    when        Gateway

received the payments. In light of this asserted error, Gold

further contends that the district court erred in affirming the

bankruptcy court’s order. We affirm.

      We review the legal conclusions of both the district court

and the bankruptcy court de novo, and (like the district court)


      1
       Taneja used FMI, a mortgage loan originator, to perpetrate
a massive Ponzi scheme involving mortgage loans. See In re
Taneja, 453 B.R. 618, 620 (Bkrtcy., E.D. Va. 2011) (generally
describing the fraudulent scheme).



                                           3
we review the factual findings of the bankruptcy court for clear

error. In re Nieves, 648 F.3d 232, 237 (4th Cir. 2011). Section

548 of the Bankruptcy Code “sets forth the powers of a trustee

in    bankruptcy      .   .     .    to   avoid    fraudulent     transfers,”     and    it

permits a trustee to attempt to set aside “not only transfers

infected by actual fraud but certain other transfers as well —

so-called constructively fraudulent transfers.” BFP v. R.T.C.,

511    U.S.    531,       535       (1994).    However,      §    548(c)    “provides    a

transferee with an affirmative defense where the transferee acts

in good faith and gives value to the debtor in exchange for such

transfer.” Perkins v. Haines, 661 F.3d 623, 626 (11th Cir. 2011)

(internal punctuation altered). 2                      A finding of good faith under

§ 548(c) is primarily a factual determination subject to clear-

error review. In re Armstrong, 285 F.3d 1092, 1096 (8th Cir.

2002). Under the clear-error standard, we will not reverse a

bankruptcy     court’s          factual     finding       “that   has   support   in    the

evidence      unless      that       finding      is    clearly   wrong.”    In   re    ESA

Environmental Specialists, Inc., 709 F.3d 388, 399 (4th Cir.

2013).

       2
       Section 548(c) provides: “[A] transferee or obligee of
such a transfer or obligation that takes for value and in good
faith has a lien on or may retain any interest transferred or
may enforce any obligation incurred, as the case may be, to the
extent that such transferee or obligee gave value to the debtor
in exchange for such transfer or obligation.” The “for value”
prong of § 548(c) is not at issue.


                                               4
      In   reviewing   Gold’s   challenge    to    the   bankruptcy    court’s

good-faith finding, the district court explained:

      The   bankruptcy   court  determined,   based on   the
      testimony presented, that Gateway bank had met its
      burden of proving that, with respect to its handling
      of the three Xu transfers, it followed its own routine
      business practices, which were within the industry
      standard. The bankruptcy court indicated that in
      arriving at this determination, [it] gave “more weight
      to the bank’s expert than the Trustee’s expert,”
      finding    the   bank’s   expert   [Cisneros]  “better
      qualified” and finding “the inferences that [Cisneros]
      drew from the information that he had were more
      plausible.” The bankruptcy court also determined that
      the testimony and evidence before him did not support
      a finding that Gateway Bank had actual notice of fraud
      when it accepted the transfers from FMI.

J.A. 1521-22. Although there is, perhaps, evidence in the record

to   suggest   a   contrary   finding, 3   our    review   of   the   parties’

arguments, the applicable law, and the record before us leads us

to agree with the district court that the bankruptcy court’s

finding of good faith is not “clearly wrong.”

      Accordingly, we affirm the judgment of the district court.



                                                                      AFFIRMED


      3
       Gold attaches much significance to the January 11, 2008,
email, in which Gateway employee Michael Kenny referred to the
Xu transfers as being “bogus,” arguing that this statement
establishes that Gateway knew of FMI’s fraudulent intent on
December 11, 2007, the date of those transfers. The bankruptcy
court carefully considered, and ultimately rejected, this
argument. See J.A. 1456-58. We find that the bankruptcy court’s
analysis regarding the email is not unreasonable.



                                     5